    Case 4:19-cv-00180-ALM-KPJ Document 266 Filed 08/18/20 Page 1 of 1 PageID #: 6370



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

       EDWARD BUTOWSKY,                                 §
                                                        §
                     Plaintiff,                         §
                                                        §
       v.                                               §   CASE NO. 4:19-CV-00180-ALM-KPJ
                                                        §
       MICHAEL GOTTLIEB, et al.,                        §
                                                        §
                     Defendants.

                                                  ORDER

             Pending before the Court is Defendants Michael Gottlieb, Meryl Governski, and Boies

      Schiller Flexner LLP’s (the “BSF Defendants”) Letter Brief to the Court requesting clarification

      on the Court’s August 12, 2020, Order (the “Order”) (Dkt. 262).

             IT IS HEREBY ORDERED that counsel for Plaintiff Edward Butowsky and the BSF

      Defendants shall appear telephonically on Wednesday, August 19, 2020, at 11:00 a.m., to

      discuss the BSF Defendants’ Letter Brief and the Order. The Court provides participants

      with the teleconference call-in information as follows:
.
             ATT Toll-Free Conference Number: 1-877-336-1839

             Access Code: 3465831, followed by #.

             Participants are directed to call this number no later than 10:55 a.m.


              So ORDERED and SIGNED this 18th day of August, 2020.




                                                    ____________________________________
                                                    KIMBERLY C. PRIEST JOHNSON
                                                    UNITED STATES MAGISTRATE JUDGE
